Exhibit 99.1 For Immediate Release MAGUIRE PROPERTIES PROVIDES UPDATE ON ASSET INITIATIVE and REPORTS SECOND QUARTER 2 LOS ANGELES, August10,2009 – MaguireProperties, Inc. (NYSE: MPG), a SouthernCalifornia-focused real estate investment trust, today provided an update to address a select number of assets located primarily in OrangeCounty, California and reported results for the quarter ended June30,2009. The Company announced its Board of Directors has approved management’s plan to seek to dispose of four former EOP/Blackstone assets and two other assets in cooperation with lenders as well as ParkPlaceI and certain parking areas and development rights.During the quarter ended June30,2009, the Company recorded a non-cash impairment charge of approximately $345million associated with these assets. Nelson Rising, President and Chief Executive Officer, stated, “We remain sharply focused on our liquidity issues.We believe a successfully executed Board-approved plan will eliminate the adverse effect these assets have had on the Company’s cash position.” Asset Initiative The Company’s Board of Directors has approved the disposal of ParkPlaceI and certain parking areas and development rights as well as the following assets as part of its asset disposition plan: · Stadium Towers in Central Orange County; · Park Place II in Irvine; · 2600 Michelson in Irvine; · Pacific Arts Plaza in Costa Mesa; · 550 South Hope in Downtown Los Angeles; and · 500 Orange Tower in Central Orange County. The Company has contacted the master servicers of the mortgage loans encumbering the properties named above and has apprised them that it will no longer continue to fund the cash shortfall associated with the respective mortgages.The Company intends to work cooperatively with the master and special servicers and has expressed a willingness to continue to manage the properties until such time the CMBS special servicer appoints a receiver.The Company has a practice of working collaboratively with lenders and over the last year has completed a number of transactions that achieved favorable results for all parties. Significant Second Quarter Events · On June 2, 2009, we disposed of CityParkway located in Orange, California.We have no further obligations with respect to the property-level debt and eliminated a master lease obligation on the property. · On June 12, 2009, we reached an agreement with our counterparty to terminate a forward-starting interest rate swap on the Lantana construction loan for $11.3 million. · On June13,2009, we extended the maturity date of our LantanaMediaCampus construction loan to September30,2009.We have the option to extend the maturity date of this loan to June13,2010, subject to certain conditions. · On June 15, 2009, we disposed of 3161 Michelson, which is located within the Park Place campus in Irvine, California.The Company has no further obligations with respect to the property-level debt and eliminated significant master lease obligations.Additionally, our Operating Partnership has no further obligation to guarantee the repayment of the construction loan. · During the quarter, we completed new leases and renewals for approximately 452,000squarefeet (including our pro rata share of our joint venture properties), including a new lease for approximately 82,500 square feet with U.S. Bank at 3121Michelson located in Irvine, California. Significant Subsequent Events · Subsequent to quarter end, we entered into loan modifications to amend the financial covenants of our Plaza Las Fuentes mortgage and Lantana Media Campus construction loan effective as of June 30, 2009. We made certain principal paydowns and agreed to other changes to the loan agreements, as described in our Quarterly Report on Form 10-Q for the quarter ended June 30, 2009. These loan modifications provide us with greater operating flexibility, particularly with respect to the disposition of non-core assets. · On August 6, 2009, the Company entered into a deed in lieu of foreclosure with the lender to dispose of Park Place I.Additionally, we have entered into an agreement to sell certain parking areas together with related development rights under which we have received a non-refundable deposit. Second Quarter 2009 Financial Results · Net loss available to common stockholders for the quarter ended June30,2009 was $(380.5)million, or $(7.95) per share, compared to a net loss available to common stockholders of $(110.6)million, or $(2.32) per share, for the quarter ended June30,2008.Our earnings in the second quarter of 2009 were negatively impacted by non-cash impairment charges totaling $384.7million recorded in connection with the properties included in the Company’s Asset Disposition Program, CityParkway, which was disposed of during the quarter and the writeoff of assets related to our investment in DHVonKarman Maguire, LLC.Additionally, our earnings were negatively impacted by$8.3million due to a non-cash impairment charge recorded in our Maguire Macquarie joint venture in connection with the Quintana Campus in Irvine.Our earnings in the second quarter of 2008 were negatively impacted by a $51.9million impairment charge recorded in connection with the disposition of MainPlaza and $17.5million of costs associated with our review of strategic alternatives and management changes. · Our share of Funds from Operations (FFO) available to common stockholders for the quarter ended June30,2009 was $(339.7)million, or $(7.10) per diluted share, compared to $(56.4)million, or $(1.18) per diluted share, for the quarter ended June30,2008.Our share of FFO before specified items was $3.7million, or $0.08 per diluted share, for the quarter ended June30,2009 as compared to $4.5million, or $0.09 per diluted share, for the quarter ended June30,2008. The weighted average number of common and common equivalentshares used to calculate basic and diluted earnings per share for the quarter ended June30,2009 was 47,836,591 due to our net loss position.Our diluted number of common and common equivalentshares outstanding used to calculate FFO for the quarter ended June30,2009 was 47,837,083. As of June 30,2009, our portfolio was comprised of whole or partial interests in approximately 32millionsquarefeet, consisting of 33 office and retail properties totaling approximately 19million net rentablesquarefeet, one 350-room hotel with 266,000squarefeet, and on- and off-site structured parking plus surface parking totaling approximately 12millionsquarefeet, which accommodates almost 41,000 vehicles.We have one project under development that totals approximately 189,000squarefeet of office space.We also own undeveloped land that we believe can support up to approximately 8millionsquarefeet of office, hotel, retail, and residential development and approximately 8millionsquarefeet of structured parking. We will host a conference call and audio webcast, both open to the general public, at 8:00 a.m. Pacific Time (11:00 a.m. Eastern Time) on Monday, August10,2009, to discuss the financial results of the second quarter and provide a company update.The conference call can be accessed by dialing (866)394-8461 (Domestic) or (706)758-3042 (International), ID number 24118207.The live conference call can be accessed via audio webcast at the Investor Relations section of our website, located at www.maguireproperties.com, or through CCBN at www.fulldisclosure.com. A replay of the conference call will be available approximately two hours following the call through August 13,2009.To access this replay, dial (800) 642-1687 (Domestic) or (706) 645-9291 (International).The required passcode for the replay is ID number 24118207.The replay can also be accessed via audio webcast at the Investor Relations section of our website, located at www.maguireproperties.com, or through CCBN at www.fulldisclosure.com. About MaguireProperties, Inc. MaguireProperties, Inc. is the largest owner and operator of Class A office properties in the LosAngeles central business district and is primarily focused on owning and operating high-quality office properties in the SouthernCalifornia market.MaguireProperties, Inc. is a full-service real estate company with substantial in-house expertise and resources in property management, marketing, leasing, acquisitions, development and financing.For more information on MaguireProperties, visit our website at www.maguireproperties.com. Business Risks This press release contains forward-looking statements based on current expectations, forecasts and assumptions that involve risks and uncertainties that could cause actual outcomes and results to differ materially.These risks and uncertainties include: risks associated with our announced asset disposition program; risks associated with our contingent guarantees by our operating partnership; risks associated with our liquidity situation; risks associated with the negative impact of the current credit crisis and economic slowdown; general risks affecting the real estate industry (including, without limitation, the inability to enter into or renew leases at favorable rates, dependence on tenants’ financial condition, and competition from other developers, owners and operators of real estate); risks associated with the availability and terms of financing and the use of debt to fund acquisitions and developments; risks associated with our ability to dispose of properties, if and when we decide to do so, at prices or terms set by or acceptable to us; risks and uncertainties affecting property development and construction; risks associated with increases in interest rates, volatility in the securities markets and contraction in the credit markets affecting our ability to refinance existing loans as they come due; risks associated with joint ventures; potential liability for uninsured losses and environmental contamination; risks associated with our potential failure to qualify as a REIT under the Internal Revenue Code of 1986, as amended, and possible adverse changes in tax and environmental laws; and risks associated with our dependence on key personnel whose continued service is not guaranteed. For a further list and description of such risks and uncertainties, see our AnnualReport on Form10-K/A filed on April30,2009 and our Quarterly Report on Form 10-Q filed on August 10, 2009 with the Securities and Exchange Commission.The Company does not update forward-looking statements and disclaims any intention or obligation to update or revise them, whether as a result of new information, future events or otherwise. CONTACT: MaguireProperties, Inc. Peggy Moretti Senior Vice President, Investor and Public Relations (213) 613-4558 MAGUIRE PROPERTIES, INC.
